Case: 10-60890     Document: 00511820411         Page: 1     Date Filed: 04/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 13, 2012
                                     No. 10-60890
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

WILLIE LEE FIELDS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:09-CR-30-1


Before JONES, Chief Judge, and BENAVIDES and GRAVES, Circuit Judges.
PER CURIAM:*
        Willie Lee Fields appeals his jury conviction and sentence for possession
of cocaine base with intent to distribute. He argues that the district court erred
in denying his motion to suppress, contending that the officer’s actions were not
reasonably related to the circumstances that justified the traffic stop because
there was no reasonable suspicion that Fields, the passenger in the vehicle, was
engaged in criminal activity.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60890    Document: 00511820411       Page: 2    Date Filed: 04/13/2012

                                   No. 10-60890

      On appeal from the denial of a motion to suppress evidence, we review the
district court’s factual findings for clear error and its conclusions of law de novo.
United States v. Pack, 612 F.3d 341, 347 (5th Cir.), cert. denied, 131 S. Ct. 620
(2010). Viewing the evidence in the light most favorable to the Government, the
officer’s discovery of marijuana residue, partnered with the driver’s admission
to the presence of additional contraband, rendered the weapons patdown and
handcuffing of Fields reasonable. See United States v. Scroggins, 599 F.3d 433,
443 (5th Cir.), cert. denied, 131 S. Ct. 158 (2010); United States v. Majors, 328
F.3d 791, 795 (5th Cir. 2003).
      Fields’s continued detention was not violative of the Fourth Amendment
because while investigating the basis of the initial traffic stop, the officer’s
discovery of marijuana residue created reasonable suspicion of additional
criminal activity that rendered Fields’s further detention permissible for a
reasonable time while the officer attempted to dispel this reasonable suspicion.
See Pack, 612 at 350, 352. The officer’s inquiry of Fields into matters unrelated
to the justification for the traffic stop, i.e., whether he was in possession of
contraband, did not convert the encounter into something other than a lawful
seizure because that inquiry did not measurably extend the duration of the stop.
See Arizona v. Johnson, 555 U.S. 323, 333 (2009). In light of the preceding, the
district court’s ruling on the motion to suppress was not in error.
      Fields’s argument that the Fair Sentencing Act (FSA) should be
retroactively applied is foreclosed by United States v. Tickles, 661 F.3d 212, 215
(5th Cir.), petition for cert. filed (Dec. 15, 2011) (No. 11-8023) and (Dec. 27, 2011)
(No. 11-8268), which held “that the penalties prescribed by the FSA do not apply
to federal criminal sentencing for illegal conduct that preceded the FSA’s
enactment.” We remain bound by Tickles absent an intervening Supreme Court
case overruling this precedent. See United States v. Lopez-Velasquez, 526 F.3d
804, 808 n.1 (5th Cir. 2008).
      AFFIRMED.

                                          2